Case 18-51492-grs         Doc 16    Filed 12/10/18 Entered 12/10/18 16:17:06         Desc Main
                                    Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

IN RE:                              )
                                    )
CATHY HUNTER                        )
                                    )                CASE NO. 18-51492
                                    )                CHAPTER 7
                  DEBTOR            )
____________________________________)

                            MOTION FOR EXTENSION OF TIME

          Comes now Farm Credit Mid-America, FLCA (hereinafter “Farm Credit”), a secured

creditor, by its undersigned counsel, and respectfully moves this Honorable Court to extend the

deadline for the filing of its Reaffirmation Agreement with the Debtor on her residential

mortgage loan. As basis therefor, Farm Credit states as follows:

          Farm Credit understands that the Debtor wishes to enter into a Reaffirmation Agreement,

and to that end, a Reaffirmation Agreement was previously sent to the Debtor’s counsel.

However, the Debtor has not yet signed and returned same. Accordingly, the undersigned has

repeatedly called for the Debtor’s counsel but has not yet been able to speak with him in this

regard.

          WHEREFORE, Farm Credit prays for an additional twenty-one (21) days in which to

receive and file the signed Reaffirmation Agreement.

                                                     Respectfully submitted,

                                                     /s/ Lisa Koch Bryant
                                                     Lisa Koch Bryant
                                                     Tilford Dobbins & Schmidt, PLLC
                                                     401 West Main Street, Suite 1400
                                                     Louisville, Kentucky 40202
                                                     (502) 584-1000
                                                     COUNSEL FOR
                                                     FARM CREDIT MID-AMERICA, FLCA
Case 18-51492-grs       Doc 16    Filed 12/10/18 Entered 12/10/18 16:17:06          Desc Main
                                  Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was this 10th day
of December, 2018, served by electronic mail or regular mail upon the following:

Brian T. Canupp
322 Main Street
Paris, Kentucky 40361

James D. Lyon
100 E. Vine #404
Lexington, Kentucky 40507

                                            /s/ Lisa Koch Bryant
                                            Lisa Koch Bryant
